Remark
	This Office action has been issued in response to communication filed on 01/07/2021.
              
Allowable Subject Matter
	Claims 1-21 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Yuen (US Pub No. 20170038848) directed to systems to identify a user of a wearable fitness monitor using data obtained using the wearable fitness monitor. Data can be obtained from motion sensors of the wearable fitness monitor. A first motion signature and a second motion signature may be obtained from the motion data and used to identify the user.
 The prior art of record is different than the claimed invention because in the claimed invention determine a decayed identify confidence value by applying a set of decay parameters to the identity confidence value, wherein the set of decay parameters are determined based on the operational context; aggregate the decayed identity confidence value values determined for each action performed by the target user into an aggregate identity confidence representing a confidence in the identity of the target user at the particular time; and grant the target user accessing access to the operational context responsive to determining the aggregate identity confidence to be greater than the operational security threshold . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 8 and 15.  Accordingly claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687